Case 19-22715-CMB        Doc 307     Filed 11/12/19 Entered 11/12/19 13:57:11           Desc Main
                                    Document      Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                           Bankruptcy No. 19-22715-CMB

  5171 CAMPBELLS LAND CO., INC.,                   Chapter 11

                        Debtor.
                                                   Related Doc No. 295
  Reinhart Food Service, LLC,                      Hearing Date: November 21, 2019
                                                                at 2:00 p.m.
                 Movant,

           v.                                      Response Deadline: November 12, 2019

  5171 Campbells Land Co., Inc.,

                 Respondent.

                  OBJECTION TO REINHART FOODSERVICE, L.L.C.’S
                   MOTION FOR ALLOWANCE OF 503(b)(9) CLAIM

        AND NOW COMES, the Official Committee of Unsecured Creditors (the “Committee”),

 by and through its undersigned counsel, files this Objection to Reinhart FoodService, L.L.C.’s

 Motion for Allowance of 503(b)(9) Claim (“Response”), and in support therefor states as follows:

        1.      On or about June 08, 2019 (the “Petition Date”), 5171 Campbells Land Co., Inc. (the

 “Debtor”) filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code, 11 U.S.C.

 § 101, et seq. (as amended, the “Bankruptcy Code”).

        2.      The Committee was appointed by the Office of the United States Trustee’s Office by

 notice dated August 01, 2019.

        3.      On August 09, 2019, the Debtor filed its statement of financial affairs (the

 “SOFA”).
Case 19-22715-CMB          Doc 307     Filed 11/12/19 Entered 11/12/19 13:57:11               Desc Main
                                      Document      Page 2 of 5


        4.      Pursuant to the SOFA, Reinhart FoodService, L.L.C. (“Reinhart”) received the total

 of $754,134.96 within ninety (90) days prior to the Petition (the “Preference Period”). The details

 of such payments are attached hereto as Exhibit A.

        5.      On October 15, 2019, Reinhart filed a Motion for Allowance of 503(b)(9) Claim

 (“Motion”) at Document No. 295.

        6.      Reinhart asserts a priority administrative claim in the total amount of $266,349.89

 pursuant to section 503(b)(9) of the Bankruptcy Code, to be paid upon confirmation of any plan

 (“503(b)(9) Claim”).

        7.      The Committee objects to the Motion pursuant to section 502(d) of the Bankruptcy

 Code and Rules 3003 and 3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”).

                                             OBJECTION

        8.      Section 502(d) provides that “the court shall disallow any claim of any entity from

 which property is recoverable under section 542, 534, 550, or 553 of this title or that is a transferee

 of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of this title,

 unless such entity or transferee has paid the amount, or turned over any such property, for which

 such entity or transferee is liable under section 522(i), 542, 543, 550, or 553 of this title.”

        9.      At the time of the filing of this Objection, the Debtor has not initiated any avoidance

 adversary proceedings, pursuant to section 547 of the Bankruptcy Code.

        10.     The Debtor and the Committee have closely worked together on the drafting of a

 chapter 11 plan that provides for a plan administrator to pursue avoidance actions and claim

 objections. The Debtor and the Committee expects for the proposed chapter 11 plan to be filed

 with the Court shortly hereafter.
Case 19-22715-CMB         Doc 307     Filed 11/12/19 Entered 11/12/19 13:57:11            Desc Main
                                     Document      Page 3 of 5


        11.     Reinhart has not paid to the Debtor any sums pertaining to alleged preferential

 payment listed in Exhibit A.

        12.     Pursuant to the language of section 502(d), the court does not have to discretion to

 allow the disputed claims as long as the claimant remain liable for recovery of property owed to

 the estate. In re Ampace Corp., 279 B.R. 145, 162 (Bankr. D. Del. 2004) (“…§ 502(d) states that

 the Court shall disallow a claim if the claimant is found to have received a preferential transfer

 under § 547.”).

        13.     Section 502(d) is designed to foster the restoration of assets to a debtor’s estate

 thereby assuring equality of distribution of the estate’s assets by precluding anyone who has

 received a voidable transfer from sharing in any distribution or burdening an estate with continuing

 litigation unless he first pays back any preference that he has received. In re Chase & Sanborn

 Corp., 124 B.R. 368, 371 (Bankr. S.D. Fla. 1991). See also, In re Allegheny Education and

 Research Foundation, 292 B.R. 68 (Bankr. W.D. Pa. 2003) (proof of claim filed by a creditor that

 was determined to be recipient of preferential transfers would be disallowed, subject to later

 allowance if and when it disgorged amount of preferential transfers to trustee.); In re PRS Ins.

 Group, Inc. 331 B.R. 580, 587 (Bankr. D. Del. 2005) (“an objection under 502(d) is not an attack

 on the merits of the claim. Rather the purpose of 502(d) is to ensure compliance with judicial

 orders by totally disallowing any claim filed by a creditor that is liable for a preference or

 fraudulent transfer – unless the creditor first pays the amount due to the estate.”).

        14.     The purpose of the Bankruptcy Code is a fair distribution and pro rata sharing of

 assets to creditors. Allowing a creditor to retain preferential payment in addition to receiving a

 distribution on a claim defeats the clear intent of the Bankruptcy Code. In re AmeriServe Food

 Distribution, 315 B.R. 24, 37 f.n.2. (Bankr. D. Del. 2004).
Case 19-22715-CMB           Doc 307    Filed 11/12/19 Entered 11/12/19 13:57:11             Desc Main
                                      Document      Page 4 of 5


        15.     Should any of the 503(b)(9) Claim be later resolved and settled, the amounts of the

 initial claim will be taken into consideration in negotiating the settlement of any alleged preference

 action against Reinhart.

        16.     Further, there has not yet been a bar date for similar claims and, while at the present

 time in the administration of the chapter 11 case, it does not appear there are sufficient funds

 readily available to cover all expenses of administration, it is impossible to tell if all claims of

 similar priority will be paid in full. Therefore, allowing and ordering payment of the administrative

 expense priority claim as requested is premature.

        17.     The Committee believes and therefore avers that adjudication of the Motion should

 await the confirmation of a chapter 11 plan, allowing sufficient time for a plan administrator to

 fully analyze the estate’s potential claims against Reinhart for alleged preference transfers and for

 potential amicable resolution of the 503(b)(9) Claim, as well as to analyze the availability of funds

 for payment of such claim.

        18.     Consequently, the Committee does not believe that the 503(b)(9) Claim should be

 allowed as requested by Movant.

        19.     Granting the Motion would result in Reinhart receiving an inequitable and

 disproportionate recovery against the Debtor’s estate to the detriment of other creditors in this

 bankruptcy case.

        20.     Accordingly, the Committee objects to the 503(b)(9) Claim and request entry of an

 order denying the request at this time.

                                  RESERVATION OF RIGHTS

        21.     The Committee expressly reserves the right to amend, modify or supplement this

 Objection and to file additional objection if appropriate. Should one or more of the grounds of this
Case 19-22715-CMB         Doc 307    Filed 11/12/19 Entered 11/12/19 13:57:11           Desc Main
                                    Document      Page 5 of 5


 Objection be dismissed or overruled, the Committee reserves the right to objection the 503(b)(9)

 Claim on any other ground.



           WHEREFORE, the Official Committee of Unsecured Creditors respectfully request that

 the enters an order denying Reinhart FoodService, L.L.C.’s Motion for Allowance of 503(b)(9)

 Claim and disallowing the 503(b)(9) Claim and further relief as the Court may deem just and

 proper.

 Dated: November 12, 2019                           Respectfully submitted,

                                                    BERNSTEIN-BURKLEY, P.C.

                                                    By:/s/ Kirk B. Burkley
                                                    Kirk B. Burkley, Esq. (PA ID #89511)
                                                    kburkley@bernsteinlaw.com
                                                    Keila Estevez, Esq. (PA ID #324601)
                                                    kestevez@bernsteinlaw.com
                                                    Suite 2200 Gulf Tower
                                                    Pittsburgh, PA 15219
                                                    (412) 456-8100 - Phone
                                                    (412) 456-8135 – Fax

                                                    Counsel for Official Committee of
                                                    Unsecured Creditors
